Name: Commission Regulation (EC) No 39/94 of 10 January 1994 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 94 Official Journal of the European Communities No L 7/7 COMMISSION REGULATION (EC) No 39/94 of 10 January 1994 fixing the agricultural conversion rates operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 3661 /93 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4) ; Whereas, as a consequence of the exchange rates recorded during the reference period 1 to 10 January 1994, it is necessary on the one hand to fix the limits referred to in paragraphs 1 and 3 of Article 4a of Regulation (EEC) No 3813/92 at + 3,115 and  1,885, and on the other hand to fix a new agricultural conversion rate for the Spanish peseta ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Article 3 Regulation (EC) No 3661 /93 is hereby repealed. Article 4 This Regulation shall enter into force on 11 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993 , p. 32. 0 OJ No L 333, 31 . 12. 1993, p. 61 . O OJ No L 108, 1 . 5 . 1993, p. 106. No L 7/8 Official Journal of the European Communities 11 . 1 . 94 ANNEX I Agricultural conversion rates ECU 1 = 49,3070 Belgian and Luxembourg francs 9,34812 Danish kroner 2,35418 German marks 331,890 Greek drachmas 192,319 Spanish pesetas 7,98191 French francs 0,976426 Irish punt 2 264,19 Italian lire 2,65256 Dutch guilders 236,933 Portuguese escudos 0,920969 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 47,4106 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks . 2,45227 German marks 319,125 Greek drachmas 345,719 Greek drachmas 184,922 Spanish pesetas 200,332 Spanish pesetas 7,67491 French francs 8,31449 French francs 0,938871 Irish punt 1,01711 Irish punt 2177,11 Italian lire 2 358,53 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 227,820 Portuguese escudos 246,805 Portuguese escudos 0,885547 Pound sterling 0,959343 Pound sterling